El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Este es un caso que probablemente debió haber corrido la suerte del de Domenech v. Suau, Fiol & Co., num. 6651, que acabamos de resolver (ante pág. 755). Sin embargo, el deu-*761dor, representado por letrado, acudió ante este tribunal y so-licitó la desestimación del recurso por no baber sido notifi-cado del mismo. Los autos de este procedimiento ejecutivo sumario demuestran que se bizo al deudor el requerimiento de pago. La corte posteriormente anuló el requerimiento y ■el apelante no nos convence de que el deudor, una vez reque-rido, no se bailaba debidamente ante la corte, no podía ser afectado por la revocación y no era, por tanto, una parte necesaria en. el recurso, el cual debe ser desestimado.
El Juez Asociado Señor Travieso no intervino.